Citation Nr: 1517142	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  05-21 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to posttraumatic stress disorder (PTSD) and degenerative disc disease (DDD) of the low back (claimed as a low back disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served on active duty from December 1966 to September 1969.  He had additional service in the National Guard.  He served in Vietnam, and earned both the Purple Heart and the Combat Infantry Badge, as well as other medals.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2011, the Veteran provided testimony at a hearing on appeal before the undersigned at the RO.  A copy of the hearing transcript is in the record.

In June 2013, September 2013 and most recently June 2014, the Board remanded the matter for clarification of VA medical opinions.  Sufficient clarification has yet to be obtained.  As such, the appeal is remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in June 2014, the Board last remanded this matter to attempt to obtain an adequate medical opinion on the issue, which considered the Veteran's lay history of gastrointestinal symptoms in conjunction with the remaining evidence of record.  The Board found that the rationale provided in July and December 2013 opinions was insufficient, particularly to the extent that they did not address the Veteran's lay reports of symptoms and largely relied on the absence of clinical evidence in and post-service.  VA cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

With specific regard to establishing direct service connection, the Board noted in its remands that the Veteran is competent to relate his observations of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As provided by 38 U.S.C.A. § 1154(a), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  Furthermore, if the Veteran engaged in combat with the enemy during his service, as this Veteran did, his lay testimony of injuries or symptoms sustained in service will be sufficient to establish an in-service incurrence so long as it is consistent with the circumstances, conditions, or hardships of that service.  38 U.S.C.A. § 1154(b) (West 2014).  In this case, the Veteran has confirmed combat service, as evidenced by a Purple Heart and the Combat Infantry Badge.  The Board reiterates that it is well within the circumstances of such service that he would not necessarily have sought treatment for GERD symptoms while in combat.  

In response to the Board's June 2014 remand directives, an addendum opinion was obtained in October 2014.  The addendum is completely non-responsive and signed by a nurse practitioner.  It reads:

The following opinions reflect the [Veteran's] own report of his medical condition upon discharge in which he reported his health as EXCELLENT (caps his) and did NOT [complain of] any GERD or frequent indigestion or stomach or intestinal problems.  However, if the VARO wishes now to go back and change the opinions already rendered based on all available objective evidence based solely on the [Veteran's] statements that he had GERD without ever being medically diagnosed or treated, then VARO is certainly within their rights to do so.  However, this examiner wishes to point out that not all indigestion treated with OTC antacids is GERD.  This examiner discussed the 3/21/2013 opinion with that examiner in light of this new request from VARO and we re-affirm our medical opinions as already written.

In light of the examiner's apparent inability to render a medical addendum opinion that simply considers the Veteran's lay reports of symptoms, etc., favorably or otherwise, the Board concludes that he should be afforded a new VA examination.  Moreover, the opinion, although apparently endorsed by a physician, is signed by a Nurse Practitioner.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  The Board regrets the delay caused by the repeated failure of the requested opinions to adequately address the questions posed by the Board.  

In remanding the claim, the Board must address the VA examiner's suggestion that the Board somehow seeks to render an independent medical opinion.  As the Court of Appeals for Veterans Claims explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  If the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the nature and etiology of his claimed GERD with a physician.  The physician must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion, and a copy of this remand should be provided to the physician for review.

The physician must address the following questions, keeping in mind that the Veteran is both competent and credible to discuss his symptoms in service and thereafter, despite any lack of documentation of the same:

a)  Is it at least as likely as not (50 percent probability or greater) that GERD was incurred during service or is otherwise etiologically related to service?

b)  If the examiner finds that it is less likely than not that the Veteran has GERD that is etiologically related to service, is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected PTSD and/or low back disability has caused any currently diagnosed GERD, to include as due to medications taken therefor, such as Trazodone and Tramadol, respectively?  Attention is invited to the June 2011 opinion of record, indicating a possible relationship between the medications and GERD.

c)  If it is determined that GERD was not caused by these service-connected disabilities, the examiner should opine whether it is at least as likely as not that GERD has been aggravated (that is, permanently worsened beyond its natural progression) by the service-connected PTSD and/or low back disability, to include as due to medications taken therefor, such as Trazodone and Tramadol, respectively.  Attention is invited to the June 2011 opinion of record, indicating a possible relationship. 

If aggravation is found, the examiner should indicate, to the extent possible, the approximate degree of disability or baseline before the onset of the aggravation.  

The physician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed GERD.  The Veteran is both competent and credible to describe the symptoms he had while serving in combat.  

2.  Thereafter, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto. The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

